PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale

United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/367,608
Filing Date: 20 Jun 2014
Appellant(s): Perot et al.



__________________
Megan Doughty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/24/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-11, 24, 31-33, 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites, “obtaining a biological sample that is collected from a human patient suspected of having ovarian cancer.”  The specification provides literal support of suspected on page 34 recites, “By way of example, the biological sample  may be derived from a biopsy of the ovary carried out beforehand in a patient suspected of suffering from ovarian cancer or may be derived from a biopsy carried out on an organ other than the ovary in a patient presenting metastases.”  The teachings of the  suspected of having ovarian cancer.  The limitation as written encompasses any condition or symptom which is identified as suspected of having ovarian cancer.  Further the specification provides no guidance as to if a subject diagnosed with ovarian cancer is encompassed by suspected of having ovarian cancer.  Thus suspected of having ovarian cancer expands the scope of the claim such that the artisan is apprised of where suspected of having ovarian cancer begins or ends.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8-11, 24, 31-33, 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “obtaining a biological sample that is collected from a human patient suspected of having ovarian cancer.”  The specification provides literal support of suspected on page 34 recites, “By way of example, the biological sample  may be 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 1, 8-11, 24, 31-33, 35-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (Arch Virol (2008) volume 153, pages 1587-1591) and Morris (USPGPUB2009/0214542).
The claims are not limited to any kind of detection.  Further the language of “obtaining a biological sample that is collected from a human patient suspected of having ovarian cancer; and detecting, in the biological sample, the presence or absence of at least two RNA transcripts comprising a first RNA transcript expressed by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 2. and a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3.” allows for the broadest reasonable interpretation of 
Further the specification teaches SEQ ID NO 2 and SEQ ID NO 3 are HERV sequences.  
The claim recites, “obtaining a biological sample that is collected from a human patient suspected of having ovarian cancer.”  The specification recites, “suspect” once on page 34 and provides no definition or indication of what is required of suspected.  The teachings of the specification with respect to “suspected” are limited to a subject undergoing a biopsy as they are suspected of suffering from ovarian cancer.  Thus the broadest reasonable interpretation of suspected of having ovarian cancer is any subject that is being tested for ovarian cancer by having a biopsy.
The claim provides no correlation and requires no treatment.  Thus the broadest reasonable interpretation is a method of scientific investigation.  
Kim provides an article examining the expression of HERV-W in human tissues.  Kim teaches that in silico analysis of expression data show HER-W is expressed in ovarian tumor samples (table 1).  Kim teaches GenBank accession number NM_014590.3 is a HERV-W ( nt 2752-2814 has 100% identity with SEQ ID NO2 (nt 201-253). (page 1588, 1st column).
Kim teaches, “Quantitative analysis of HERV mRNA or protein expression with a statistically significant population is needed for future research related to HERVs and human diseases.” (page 1590, 2nd column, bottom).
Kim does not specifically teach SEQ ID NO 3. 

Morris teaches ovarian cancer is a cancer that can be diagnosed by the methods taught (0044). Morris teaches, “The present invention provides methods of using the polynucleotides described herein for detecting cancer cells, facilitating diagnosis of cancer and the severity of a cancer (e.g., tumor grade, tumor burden, and the like) in a subject, facilitating a determination of the prognosis of a subject, and assessing the responsiveness of the subject to therapy (e.g., by providing a measure of therapeutic effect through, for example, assessing tumor burden during or following a chemotherapeutic regimen). Detection can be based on detection of a polynucleotide that is differentially expressed in a cancer cell, and/or detection of a polypeptide encoded by a polynucleotide that is differentially expressed in a cancer cell. The detection methods of the invention can be conducted in vitro or in vivo, on isolated cells, or in whole tissues or a bodily fluid e.g., blood, plasma, serum, urine, and the like).”  Morris teaches, “0309] The CA nucleic acid sequences of the invention are depicted in Tables 1-21. The sequences in each Table include genomic DNA sequence (mouse genomic sequences mDxx-yyy; human genomic sequences hDxx-yyy), sequence corresponding to the mRNA(s) generated therefrom (mRxx-yyy; hrxx-yyy) and amino acid sequences of the proteins (mPxx-yyy; hpxx-yyy) encoded by the mRNA for both mouse and human genes.”  Morris teaches SEQ 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect the sequences taught by Morris and Kim in samples from subjects being screened for ovarian cancer.  The artisan would be motivated to detect the cited sequences of Morris and Kim in subjects being screened for ovarian cancer to provide a thorough understanding of the molecular basis of ovarian cancer if diagnosed.  Thea artisan would have a reasonable expectation of success as the artisan is merely using known methods to detect known nucleic acids.
With regards to claim 8, Morris teaches detection of mRNA (0013).
With regards to claim 9-11,32, 36 Morris teaches detection by use of microarray or RT_PCR (0088-0091).
With regards to claim 31, 33, 35,  Morris teaches determining altered expression of polynucleotides.  Thus Morris suggests determining levels of RNA.

Claim 1, 8-11, 24, 31-33, 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gimenez (Nucleic Acids Research (2010)volume 38, pages 2229-2246), Kim (Arch Virol (2008) volume 153, pages 1587-1591) ,Kimura (Genome Research (2005) volume 16, page 55-65)  Herbst (APMIS(1998) volume 106, pages 216-220),  Herbst (Virchows Arch (199) volume 434, pages 11-15), Larsson (Upsala Journal of Medical Sciences (1994) volume 99, pages 113-120), HU (AIDS research and Human retroviruses I2006) volume 22, pages 551-557), Menendez(Molecular 
The specification provides examples in which HERV sequences identified bioinformatically were assayed by fragmenting of DNA and hybridization to a microarray.  Thus the recitation, “detecting, in the biological sample, the presence or absence of at least two RNA transcripts comprising a first RNA transcript expressed by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 2. and a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3.” encompasses detection of RNA fragments to the full length RNA sequences of the recited SEQ ID NO.
The claims are not limited to any kind of detection.  Further the language of “obtaining a biological sample that is collected from a human patient suspected of having ovarian cancer; and detecting, in the biological sample, the presence or absence of at least two RNA transcripts comprising a first RNA transcript expressed by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 2. and a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3.” allows for the broadest reasonable interpretation of 
Further the specification teaches SEQ ID NO 2 and SEQ ID NO 3 are HERV sequences.  
The claim recites, “obtaining a biological sample that is collected from a human patient suspected of having ovarian cancer.”  The specification recites, “suspect” once on page 34 and provides no definition or indication of what is required of suspected.  The teachings of the specification with respect to “suspected” are limited to a subject undergoing a biopsy as they are suspected of suffering from ovarian cancer.  Thus the broadest reasonable interpretation of suspected of having ovarian cancer is any subject that is being tested for ovarian cancer by having a biopsy.
The claim provides no correlation and requires no treatment.  Thus the broadest reasonable interpretation is a method of scientific investigation.  
Gimenez teaches, “Endogenous retroviruses (ERVs) are an inherited part of the eukaryotic genomes, and represent 400 000 loci in the human genome. Human endogenous retroviruses (HERVs) can be divided into distinct families, composed of phylogenetically related but structurally heterogeneous elements. The majority of HERVs are silent in most physiological contexts, whereas a significant expression is observed in pathological contexts, such as cancers. Owing to their repetitive nature, few of the active HERV elements have been accurately identified. In addition, there are no criteria defining the active promoters among HERV long-terminal repeats (LTRs). Hence, it is difficult to understand the HERV (de)regulation mechanisms and their 
With regards to claims 1 and 36, Gimenez teaches, “RNA samples, namely breast, colon, lung, ovary, prostate, testis and uterus First_Choice Human Tumor/ Normal Adjacent Tissue RNA and normal placenta First_Choice Human Tissue RNA were purchased from Ambion (Austin, TX, USA). An RNA and DNA pair sample of human testis Tumoral/Normal Adjacent Tissue was purchased from Clinisciences/Biochain.” (2230, 2nd column)
Gimenez teaches, “For each HERV family, probes were designed using the criteria of sequence uniqueness among the genomic sequence collection of the whole concerned HERV family. All potential 25-mer sequences were generated from the targeted regions. All the 25-mers were then compared with the others to identify those occurring uniquely. For each functional domain, a probe set comprising unique sequences was picked out to ensure a homogeneous spread over the targeted region. Thus, any solo or proviral LTR may consist of two probesets, one for the U3 region and 
Gimenez teaches cDNA synthesis and gene expression analysis by use of the microarray.
Kim provides an article examining the expression of HERV-W in human tissues.  Kim teaches that in silico analysis of expression data show HER-W is expressed in ovarian tumor samples (table 1).  Kim teaches GenBank accession number NM_014590.3 is a HERV-W ( nt 2752-2814 has 100% identity with SEQ ID NO2 (nt 201-253). (page 1588, 1st column).
Kim teaches, “Quantitative analysis of HERV mRNA or protein expression with a statistically significant population is needed for future research related to HERVs and human diseases.” (page 1590, 2nd column, bottom).
Kimura teaches DA000001–DA999999, which includes DA730948 were submitted to DDB.  DA730948 was identified as a cDNA with nucleotides 637-657) identical to nucleotides 2142-2192 of SEQ ID NO 3).
Herbst (Virchows Arch) teaches, “ In our series of gonadoblastomas arising in abnormal ovaries and dysgenetic gonads, we found consistent expression of HERVK at the transcriptional level in neoplastic germ cells and in tumour cells of all invasive GCT components except for teratoma. In addition to the direct intralesional association of all tumour components, this provides a molecular phenotypic correlate for the role of nd column top).
Herbst (APMIS) teaches “This study further confirms a strong association between HERV-K gene expression and testicular and ovarian GCT” (page 218, 2nd column, top).
Larsson teaches, “In this communication we have found, by in situ hybridization,
that ERV3 -is expressed not only in the placenta but also in other human reproductive tissues such as the testis, embryonic tissues and trophoblastic tumours of ovarian origin.” (page 114, top paragraph)
HU teaches detection of expression of HEV-E, HERV-TI ad HERV-W were detected in ovary and ovary cancer samples (figure 1 and page 554 1st column bottom, top of 2nd column). Hu teaches, “ the level of expression of different HERVs varies both from tissue to tissue, and from individual to individual” (page 554, 2nd column bottom).
Menendez teaches, “A significant increase in the expression of a variety of retrotransposons has been previously observed in a number of carcinomas including lymphocytic leukemia [13,14], lung [15], renal cell [9], colorectal [16] and breast [17] carcinomas.” (page 2, 1st column top) Menendez teaches, “The results shown in Figure 1C indicate a significant average increase in both L1 and HERV-W expression in the malignant vs. non-malignant ovarian tissues examined.” (page 2, 2nd column, bottom).
Wang-Johanning  teaches, “We report here the expression of multiple HERV genes and proteins in ovarian cell lines and tissues. Expression of HERV-K env mRNA was greater in ovarian epithelial tumors than in normal ovarian tissues (N 5 254). The expression of this protein on the surface and in the cytoplasm of ovarian cancer cells 
McDonald teaches in figure 1, HERK and HERVW are more highly expressed in ovarian tumor than normal ovarian tissue. McDonald teaches, “The results shown in FIG. 4C indicate a significant average increase in both L1 and HERV-W expression in the malignant vs. non-malignant ovarian tissues examined.”

Thus Gimenez , Kim, Herbst (APMIS),  Herbst (Virchows Arch ), Larsson , HU, Menendez, Wang-Johannig, McDonald (USPGPUB2006/0115806), Wang-Johanning (USPGPUB20090297530) demonstrate numerous  HERV sequences were detected in subjects with ovarian cancer.
Paces teaches a database of HERV sequences was maintained prior to the filing of the instant application.  
Gimenez , Kim, Herbst (APMIS),  Herbst (Virchows Arch ), Larsson , HU, Menendez, Wang-Johannig, McDonald (USPGPUB2006/0115806), Wang-Johanning 
However, GenBank Accession AC113137.2 comprises SEQ ID NO 2 (nucleotides 123005-123484) which encompasses LTR and MERV sequences).
GenBank Accession 133480.2 comprises SEQ ID NO 3 (nucleotides 38835-42511) and comprises HERV and LTR sequences.
Therefore it would have been prima facie obvious to one of ordinary skill the art at the time the invention was made to detecting expression of transcripts or fragments HERV genes including those set forth  GenBank Accession AC113137.2 and Gen Bank GenBank Accession 133480.2 in samples from subject being screened for ovarian cancer.  The artisan would be motivated detect additional HERV sequences to provide more complete molecular analysis of the HERV and identify potential molecular targets as taught by Wang-Johanning.  The artisan would have a reasonable expectation of success as the artisan is merely detecting known sequences from known samples.
With regards to claim 8, Gimenez teaches the use of total RNA which encompasses mRNA.
With regards to 9-11, 24, 32-33, 35 Gimenez teaches, “cDNA synthesis and transcriptional amplification were performed using 400 ng of RNA following the Whole Transcripts Amplification protocol (WTA, Affymetrix). Briefly, dsDNA synthesis was performed using random primers with a T7 promoter tail (T7-N6) and reverse transcriptase/RNAseH mix. An antisense RNA (cRNA) was produced by adding T7 polymerase. The cRNA amplification products were cleaned on RNeasy columns (RNeasy mini kit, Qiagen) and used as template for dsDNA synthesis. Amplified dsDNA st column)
With regards to claim 37, Gimenez , Kim, Herbst (APMIS),  Herbst (Virchows Arch ), Larsson , HU, Menendez, Wang-Johannig, McDonald (USPGPUB2006/0115806), Wang-Johanning (USPGPUB20090297530) identify less than 510 sequences implicated in ovarian cancer.  Thus it would been prima facie  obvious to one of skill in the art at the time the invention was made to include the two .  .
(2) Response to Argument
Response to Arguments 112(a)
The 112 (a) rejection is presented as the specification has one recitation of “suspected of having ovarian cancer” and the specifications teachings are limited to subjects suspected of suffering from ovarian cancer and having a biopsy. Applicant has argued as detailed below that the limitation, “suspected of having ovarian cancer” is broader than this and excludes subjects that are diagnosed.  The brief and record only provides arguments of counsel that has not been substantiated by evidence. 
The response traverses the rejection asserting the rejection does not have reasonable basis based on the teachings of page 34, lines 23-35.  The cited section states: 
The term "biological sample" is intended to mean a tissue, a fluid, components of said tissue and fluid, such as cells or apoptotic bodiestic tticti, and excreted vesicles, comprising in particular exosomes and microvesicles. By way of example, the biological sample may be derived from a biopsy of the ovary carried out beforehand in a patient suspected of suffering from ovarian cancer or may be derived from a biopsy carried out on an organ other than the ovary  in in a patient  presenting metastases. In this second case, when the change in expression of the nucleic acid (molecular marker) is specific for the ovarian organ, it is possible to work back to the primary cancer, i.e. to the ovarian cancer. The biological sample may also be a biological fluid, such as blood or a blood fraction 35 (serum, plasma), urine, saliva, cerebrospinal fluid, lymph, maternal  milk, sperm, and also components of said fluids, in particular excreted vesicles as defined above. For example, the detection of a transcript specific for the ovarian tissue in an exosome or a microvesicle, originating from an epithelial cell, is a sign of the 5 presence either of a primary cancer or of metastases, without it being necessary to take a sample at the level of the organ. 

the biological sample may be derived from a biopsy of the ovary carried out beforehand in a patient suspected of suffering from ovarian cancer or may be derived from a biopsy carried out on an organ other than the ovary  in in a patient  presenting metastases..”(Emphasis added by the examiner).  Thus the only time the specification recites suspected of suffering from ovarian cancer is with respect to a subject having biopsy.  However, the claims are broader than this based on arguments of applicant.
The brief continues by asserting that while the claims should be construed in light of the specification there is no need to spell out the metes and bounds of each.  The response continues by asserting, “In this case, “suspected” is being used in its ordinary and customary manner, which would not include patients confirmed to have ovarian cancer, as discussed in more detail below with respect to the §112(b) rejection.”  This argument has been thoroughly reviewed but is not considered persuasive as MPEP 2111states:
The court held that the USPTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.

In the instant situation the appeal brief is suggesting the examiner and thus the board ignore the teachings of the specification and afford the claim a broader meaning than the specification suggests is encompassed. 

The brief continues by asserting the rejection claiming that, “suspected of having ovarian cancer” does not support for the full range of possibilities is legally and factually incorrect.  The response continues by asserting information which is well known need not be disclosed in the specification.  This argument has been thoroughly reviewed but is not considered persuasive as this is contrary to the fact pattern in the instant case.  As detailed previously the only recitation of “suspected of having ovarian cancer” is with respect to a subject having a biopsy.  The MPEP is clear that claims must be read in light of the specification.  
The terminology suspected of having ovarian cancer first appeared in the claims 4/14/2016 and the examiner asserted this was broad in the final action of 6/1/2016 by asserting “suspected of having ovarian cancer is any subject having an ovary”, (page 32).  Applicant did not provide any arguments to this assertion until the response of 4/3/2019 (page 2 file wrapper). In this response and all subsequent responses, applicants have argued that suspected of having ovarian cancer excluded those that are diagnosed with ovarian cancer, but merely providing the opinion of the representative.
The brief continues by again providing the representatives opinion of what they would like the “suspected of having ovarian cancer” to mean, but ignore the teachings of the specification or the breadth of the term, set forth in rejections when the term was initially presented in prosecution.  The brief continues to carve out their own narrow construction of the limitation, to fit what they would like the limitation to mean.  
“the biological sample may be derived from a biopsy of the ovary carried out beforehand in a patient suspected of suffering from ovarian  cancer or may be derived from a biopsy carried out on an organ other than the ovary in a patient presenting metastases.”(emphasis added by the examiner)
	The brief continues by providing arguments that the claimed markers have use of diagnostic markers as disclosed in the specification.  This argument has been thoroughly reviewed but is not considered persuasive as the claims provide no limitations with respect to diagnosis.  The specifications teachings with respect to detection in serum and cell pellets of blood sample does not provide any evidence of the specification intended “suspected of having ovarian cancer” to encompass anything more than subjects having a biopsy.  
The brief continues by asserting the rejection asserts that suspected of having ovarian cancer includes subjects having ovarian cancer.  This argument has been thoroughly reviewed but is not considered persuasive as this is factually in correct.  The rejection asserts that based on the teachings of the specification “suspected of having ovarian cancer” is limited to subjects having a biopsy and applicant’s arguments are an attempt to broaden the scope of the claim form the context set forth in the specification.

Thus the brief provides the representative’s opinion of what they would like “suspected of having ovarian cancer” to require, which is inconsistent with the only recitation of “suspected of having ovarian cancer” in the specification.  Further, applicant has in prosecution argued that suspected of having ovarian cancer does not encompass subjects with ovarian cancer or any subject that has an ovary, but has provided no blaze markers to this interpretation, other than that is what they wish it to mean.
Response to Arguments 112(b)
The 112 (b) rejection flows from the 112(a) rejection in view of the prosecution history.
The brief traverses the rejection asserting the rejection does not demonstrate there is more than one interpretation of the “suspected of having ovarian cancer.”  This argument is inconsistent with applicant’s own arguments of record.  The brief argues in response to the written description rejection that it is not limited to subjects having a biopsy for ovarian cancer as disclosed in the specification.  The brief further argues it does not include subjects that have been diagnosed as having ovarian cancer.  In the response of 4/3/2019 applicant’s argued that assaying anyone with an ovary was too broad.  Thus the brief and prosecution history as a whole demonstrate the metes and bounds are unclear.  
The response continues by asserting MPEP 2173.02(I) requires that claims are given the broadest reasonable interpretation given to it by one of skill in the relevant art.  the biological sample  may be derived from a biopsy of the ovary carried out beforehand in a patient suspected of suffering from ovarian cancer or may be derived from a biopsy carried out on an organ other than the ovary in a patient presenting metastases.”(emphasis added by the examiner).  The brief has failed to substantiate the assertion by demonstrating the prior art was consistent with the alleged interpretation.  Further the brief has provided no evidence of how one of skill in the art would interpret the limitation.  
The brief continues by asserting, “According to MPEP §2111.01(1), “[ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to 
The brief continues by arguing the context of the disclosure is consistent with the interpretation set forth by counsel.  This is confusing as the only recitation is suspected of having on page 34 of the specification ,”the biological sample  may be derived from a biopsy of the ovary carried out beforehand in a patient suspected of suffering from ovarian cancer or may be derived from a biopsy carried out on an organ other than the ovary in a patient presenting metastases.”(emphasis added by the examiner).  Thus the specification clearly indicates it encompasses a subject having a biopsy, which most people would not undergo as a first screening for ovarian cancer, due to the invasiveness and potential complications.  
The brief on page 12 continues to provide arguments with respect to the interpretation of one of ordinary skill in the art.  This argument has been thoroughly reviewed but is not considered persuasive as the brief and record fail to provide such evidence.  As stated in the MPEP, 2106 “Arguments of Counsel” 
 “However, it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure. See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964). For example, in a case where the record consisted 

	The brief concludes the arguments with respect to the 112(b) rejection by reiterating the representative’s opinion of what they want the limitation to mean. The response provides arguments about suspected of having ovarian cancer including subjects diagnosed as having ovarian cancer.  However, the specification on page 34, clearly envisions examining expression of the recited SEQ ID NO to examine progression of ovarian cancer.
	In conclusion, the prosecution record clearly demonstrates there are multiple interpretations of “suspected of having ovarian cancer.”  The brief has provided the representative’s opinion of what they would like the limitation to require or be limited to.  However, this limitation is inconsistent with the teachings of the specification.  Further the brief and prosecution record have failed to provide any evidence the interpretation of the representative are consistent with the specification, prior art or with one of ordinary skill in the art.  Thus the rejection is maintained.

Response to Arguments 103
Before responding to the specific arguments of the appeal brief the breadth of the claim and teaching of specification.  
	First the claim are drawn to the presence or absence of at least two transcripts (claim 1) or detecting, in the biological sample, the presence or absence of a first RNA transcript expressed  by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 2 by contacting the first RNA transcript or cDNA obtained therefrom with a first probe or primers to respectively hybridize to or amplify a region within the first RNA or absence of a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3 by contacting the second RNA transcript or cDNA obtained therefrom with a second probe or primers to respectively hybridize to or amplify a region within the second RNA transcript or cDNA obtained therefrom that is defined by a distinct region within the second nucleic acid sequence (claim 36).
While the claims explicitly recite “presence or absence” the brief provides arguments only with respect to the presence and does not address the absence or how the sequences of the prior art would allow for detection of the absence.
	Further while the claims encompass detecting the presence of the recited SEQ ID NO in independent claim 1 merely requires detecting.  The claim provides no limitation with respect to how the sequences are detected, design of a probe or primer to detect the sequence.  
Finally the teachings of the specification in example 1 and 2 are limited to the detection by use of probes of 25 nucleotides on a microarray.  The specification does not teach the sequences of any of the probes, but teaches the samples were fragmented RNA (page 36).  Thus the specification is limited to hybridization of 25 nucleotides on a microarray of the recited SEQ ID NO to fragmented RNA
	While claim 36 recites, “with a first probe or primers to respectively hybridize to or amplify a region within the first RNA transcript or cDNA obtained therefrom that is defined by a distinct region within the first nucleic acid sequence” and “a second probe or primers to respectively hybridize to or amplify a region within the second RNA first nucleic acid sequence having at least 99% identity with SEQ ID NO: 2, and a second RNA transcriptby a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3.”  The recitation of an indefinite article prior to first and second nucleotide sequence allows for detection of a fragment as the applicant deleted  full-length to address the 112(a) rejection in the response of 7/20/2017.  The specifications teachings are limited to ““The samples analyzed using the HERV-V2 high-density chip correspond to RNAs extracted from tumors and to RNAs extracted from the healthy tissues adjacent to these tumors. The tissues analyzed are the prostate, with breast, ovary, uterus, colon, lung, testicle and placenta as controls. In the case of placenta, only healthy tissues were used. For each sample, 50 ng of RNA were used for the synthesis of cDNA using the amplification protocol known as WTO. The principle of WTO amplification is the following: random primers, and also primers targeting the 3' end of the RNA transcript, are added, before a step of reverse transcription followed by a linear, single-stranded amplification denoted SPIA. The cDNAs are then assayed, characterized and purified, and then 2 .mu.g are fragmented, and labeled with biotin at the 3' end via the action of the terminal transferase enzyme. The target product thus prepared is mixed with control oligonucleotides, then the hybridization is carried out according to the protocol recommended by the company Affymetrix. The chips are then 
The specification does not provide the sequence of the probes of the microarray used to detect any SEQ ID NO.  Further the specification clearly demonstrates the RNA was fragmented prior to hybridization and thus would not detect sequences of 493 nucleotides or more than 3.7 kilobases of DNA.
The brief provides no indication of evidence how the sequences of 2752-2814  of SEQ ID NO 2 Kim  and Morris teachings of nucleotides 1-42 SEQ D NO 3  would not detect a fragment of the recited SEQ ID NO, or how a nucleotide sequence taught by Kim and Morris would not detect the claimed sequence.  One of skill in the art would believe longer nucleotide sequences would have greater specificity than shorter sequences.
Finally in review of the claims in view of the specification the brief provides no arguments with respect to the probe or primer structure.  The specification merely asserts 25 nucleotides of the recited SEQ ID NO were identified by bioinformatics to allegedly be specific for the SEQ ID NO and identified the presence of the SEQ ID NO by hybridization to 25 nucleotides of such array.  
The brief attempts to imply the 25 nucleotide probes of the microarray of the specification allow for the selective detection of the recited SEQ ID NO, or a selective function specific for the recited SEQ ID NO.  However, the brief, specification, and/or 
	The brief on page 16 asserts the prior art references are implausible as they do not teach sequences with at least 99% identity to SEQ ID NO 2 and at least 99% identity of SEQ ID NO 3.  This argument has been thoroughly reviewed but is not considered persuasive as GenBank Accession AC113137.2 comprises SEQ ID NO 2 (nucleotides 123005-123484) and encompasses LTR and MERV sequences.  GenBank accession AC133480.2 comprises SEQ ID NO3 and comprises HERV and LTR sequences.  
The brief continues by asserting the rejection fails to provide a valid reason for the asserted combination.  The brief continues by noting the rejection states, “to gain a better understanding of the molecular basis for ovarian cancer and/or HERV sequences and to identify molecular targets for ovarian cancer.”  The brief continues by asserting this motivation is flawed and contradicts the fundamental principles of scientific research.  This argument has been thoroughly reviewed but is not considered persuasive as Gimenez, Kim, Kimura,  Herbst, Herbst, Larsson, HU, Menendez, Wang-Johannig, McDonald, Wang-Johanning,  Pace demonstrate examining the role of HERV expression in cancer was well studied to better understand the cancer.  Thus it would be obvious to examine biopsies suspected of having ovarian cancer to determine if the HERV expression is present or absent in conjunction with the diagnosis of which follows a biopsy.  The prior art demonstrates transcripts with high percent identity over portions 
The brief on the top of page 17 recites, “et alone try to identify a molecular target for ovarian cancer, by assaying a sample from a patient without a confirmed diagnosis, such as patients only suspected of having ovarian cancer, in view of the inherent inaccuracy and unreliability of such an assay.”  This argument has been thoroughly reviewed but is not considered persuasive as there is no evidence of the inaccuracy or unpredictability of detecting nucleic acids with a known sequences.  Such arguments by applicant suggest applicant’s claims may have enablement issues.  
The brief on page 17 continues by asserting, “The “at least 99% identity” is recited to take into account nucleotide diversity in the genome, not to broaden the scope of the claims to encompass practically any nucleic acid sequence, as purported by the Examiner.” This argument has been thoroughly reviewed but is not considered persuasive as the claims recite, ”a first nucleic acid sequence” and “a second nucleic acid sequence.”  Further applicant deleted full-length to address the 112(a) rejection with respect to the full length in the response of 7/20/2017.  Finally the teachings of the specification in examples 1 and 2 are limited to the detection of fragmented RNA by hybridization to a 25 nucleotide probe and thus could not detect the full length sequences.  Thus the interpretation is inconsistent with the teachings of the specification.  
absence of the SEQ ID NO.  Thus the teachings of Kim demonstrate detection of the absence of a sequence with more than 25 nucleotides present in SEQ ID NO 2 was not detected.  
The brief continues to provide arguments with respect to NM_014590.3 is a HERV-W (nt 2752-2814 has 100% identity with SEQ ID NO2 (nt 201-253) not being detected.  This argument has been thoroughly reviewed but is not considered persuasive as the claims specifically recite presence or absence of expression and Kim teaches NM_014590.3 was assay and was not present (and thus absent) and is within the scope of the claims.
The brief continues arguing the teachings encompass numerous cancers and numerous nucleotide sequences.  This argument has been thoroughly reviewed but is not considered persuasive as Morris in the abstract suggests the invention encompasses the detection of any of the sequences for the detection of any cancer.  Thus detecting the presence or absence of any sequence of Morris in samples comprising ovarian cancer is obvious.  
The brief returns to arguments with respect to claim construction.  These arguments have been thoroughly reviewed but are not considered persuasive as the brief does not address detection of the absence, the breadth of the claims in view of the indefinite article prior to nucleic acid sequence and the teachings of the specification 
The brief continues on page 22 by asserting the specification teaches detection of distinct regions to avoid non-specific hybridization.  This argument has been thoroughly reviewed but is not considered persuasive as the specification and prosecution merely assert the specificity.  The applicant deleted the limitation of full-length from the claim to address the 112(a) rejection with respect to detection of full length in the response of 7/20/2017 not being supported.  Further the prior art teaches distinct sequences that can be detected.
The brief continues providing arguments about specificity of detection.  This argument has been thoroughly reviewed but is not considered persuasive as the claims provide no reagents, steps, or conditions requiring any specificity.  Further the arguments are again based on 25 nucleotide probes which are not disclosed anywhere in the specification or prosecution record.  
The response again returns to the claim interpretation argument which is not persuasive for the reasons of record.  
The brief continues by noting Gimenez teaches the use of a custom HERV microarray.  The brief continues by asserting the teachings of Gimenez are focused on HERV-W in testicular cancer.  This argument has been thoroughly reviewed but is not considered persuasive as Gimenez teaches, “RNA samples, namely breast, colon, lung, ovary, prostate, testis and uterus First_Choice Human Tumor/ Normal Adjacent Tissue nd column).  Thus the teachings are not limited to testicular cancer, but also examine ovarian cancer.  
The brief continues by pointing to example 1 (pages 35-37), which uses a microarray similar to that of Gimenez that has probes of 25 nucleotides in length.    This argument has been thoroughly reviewed but is not considered persuasive as the specification on pages 16-19 states RNA is fragmented and hybridized to an array with 25 nucleotide probes.  Thus the specification does not provide the sequence of the probes or demonstrate that the fragmented RNA detected is the full length sequence of the recited SEQ ID NO.  The specification in example 1, provides the Office or the skilled artisan no evidence that a transcript comprising or consisting of the recited SEQ ID NO is detected, or even which portion of the SEQ ID NO is addressed, but that after fragmenting something hybridizes to the location on the array which correspond to the sequence obtained bioinformatically from databases.  
The brief continues by providing arguments that Gimenez teaches the use of a similar microarray as applicant and demonstrates unpredictability of detection of RNA.  This argument has been thoroughly reviewed but is not considered persuasive as the brief is merely providing arguments of counsel not substantiated by evidence.  First, MPEP 716.01(c) makes clear that “The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be 
It is noted that there is no evidence of unpredictability of detection of nucleic acids of known sequences.  The brief continues by asserting the lack of detection of sequences by Gimenez in ovarian cancer demonstrates unpredictability.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are draw to the detection of the “presence or absence.”  Thus the argument is not consistent with the limitations of the claims.  Further the lack of detection of a nucleic acid does not demonstrate the unpredictability, it merely demonstrates that all sequences being assayed are either not expressed or below the detection level of the assay being used.  The claims provide no limitations and the  specification provides no specific guidance of methods of detecting nucleic acids by any means which is more predictable than the cited prior art.   
The brief continues by asserting, “The Examiner similarly applies Kim, Kimura, Herbst 1, Herbst 2, Larsson, Hu, Menendez, Wang-Johanning 1, Wang-Johanning 2, and McDonald, as allegedly teaching various HERV sequences that are differentially expressed in various cancers. But none of these references teaches or suggests either of the claimed sequence having at least 99% identity with SEQ ID NOs: 2 and 3, much less that these sequences are expressed in ovarian cancer.”  This argument has been thoroughly reviewed, but is not considered persuasive as the claims do not require a correlation with ovarian cancer (as applicant deleted the correlation to overcome the 
The brief no page 26 repeats the arguments with respect to Kim.  These arguments have been thoroughly reviewed but are not considered for the reasons of record.
The brief continues by asserting the teachings of Kimura are silent with respect to the recited sequences and ovarian cancer.  This argument has been thoroughly reviewed but is not considered persuasive as Kimura in table 1 examines expression of HERV in ovarian cancer.  
The brief moves to the teachings of Herbst 1 (APMIS) and Herbst 2(Virchows Arch) and concedes the articles disclose examination of HERV-K in ovarian tumors.  The response alleges Herbst 1 (APMIS) and Herbst 2(Virchows Arch)  do not specifically address the claimed sequences.  This argument has been thoroughly reviewed but is not considered persuasive as Herbst 1 (APMIS) and Herbst 2(Virchows Arch)  demonstrate the examination of HERV in cancers in general and ovarian cancer specifically was not new or novel, thus demonstrating the examination of HERV sequences in cancer is obvious.
The brief moves to the teachings of Larson and concedes the articles disclose examination of ERV3 HERV-R.  The brief notes the teachings of Larsson are to a different chromosome than the instant application identifies for the recited SEQ ID NO.  This argument has been thoroughly reviewed but is not considered persuasive as Larsson demonstrate the examination of HERV in cancers in general and ovarian 
The brief moves to the teachings of Hu and concedes the articles disclose examination of HERVs in ovaries and ovarian cancer.  The response alleges Hu does not specifically address the claimed sequences.  This argument has been thoroughly reviewed but is not considered persuasive as Hu demonstrate the examination of HERV in cancers in general and ovarian cancer specifically was not new or novel, thus demonstrating the examination of HERV sequences in cancer is obvious.
The brief moves to the teachings of Menendez and concedes the articles disclose examination of HERV-W expression and methylation in ovarian tumors.  The response alleges Menendez do not specifically address the claimed sequences.  This argument has been thoroughly reviewed but is not considered persuasive as Menendez teaches, “The results shown in Figure 1C indicate a significant average increase in both L1 and HERV-W expression in the malignant vs. non-malignant ovarian tissues examined.” (page 2, 2nd column, bottom).Thus Menendez demonstrate the examination of HERV in ovarian cancer specifically was not new or novel, thus demonstrating the examination of HERV sequences in cancer is obvious.
The brief moves to the teachings of Larson and concedes the articles disclose examination of ERV3 HERV-R.  The brief notes the teachings of Larsson are to a different chromosome than the instant application identifies for the recited SEQ ID NO.  This argument has been thoroughly reviewed but is not considered persuasive as Larsson demonstrate the examination of HERV in cancers in general and ovarian 
The brief moves to the teachings of McDonald and concedes McDonald discloses methods of determining expression patterns, methylation patterns, and chromatin status patterns for transposable element gene sequences, which can be used to diagnose, stage, and treat cancer.  The response alleges McDonald  does not specifically address the claimed sequences.  This argument has been thoroughly reviewed but is not considered persuasive as McDonald teaches, “The results shown in FIG. 4C indicate a significant average increase in both L1 and HERV-W expression in the malignant vs. non-malignant ovarian tissues examined.” Thus demonstrate the examination of HERV in cancers in general and ovarian cancer specifically was not new or novel, thus demonstrating the examination of HERV sequences in cancer is obvious.
 The brief moves to the teachings of Wang-Johanning 1 and concedes Wang-Johanning 1 discloses methods of determining expression of HERV-K expression. Wang-Johanning2 teaches HERV-K cancer diagnosis and therapy.   The response alleges Wang-Johanning 1 and Wang-Johanning 2 do not specifically address the claimed sequences.  This argument has been thoroughly reviewed but is not considered persuasive as Wang-Johanning I concludes, “Evaluation of HERV expression may thus provide a new ovarian cancer screening tool, and serve as a novel target for detection, diagnosis, and treatment of ovarian cancer.”  Wang-Johanning 2 teaches, “The expression of multiple HERV families, which included ERV3 (1,744 bp), HERV-E (1,348 bp), and HERV-K types 1 and 2, was detected in ovarian cancer tissues more than in matched uninvolved ovarian tissues (FIG. 7B). Expression of both of cORF (437 bp) 
The brief continues by conceding the prior art demonstrates that detection of HERV sequences and transcripts in ovarian cancer samples was known, but asserts this does not render obvious the detection of the claimed SEQ ID NO.  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require the detection of the sequences.  Claim 1 recites, “detecting, in the biological sample, the presence or absence of at least two RNA transcripts comprising a first RNA transcript expressed by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 2, and a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3.”  Claim 36 requires , “detecting, in the biological sample, the presence or absence of a first RNA transcript expressed by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 2 by contacting the first RNA transcript or cDNA obtained therefrom with a first probe or primers to respectively hybridize to or amplify a region within the first RNA
transcript or cDNA obtained therefrom that is defined by a distinct region within the first
nucleic acid sequence; and detecting, in the biological sample, the presence or absence of a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3 by contacting the second RNA transcript or cDNA obtained therefrom with a second probe or primers to respectively hybridize to 
The brief continues by providing arguments with respect to the GenBank accession AC113137.2 with SEQ ID NO 2.  The brief is attempting to return to the argument the claim requires detection of sequences with 99% identity with the recited SEQ ID NO.  This argument is not persuasive as the claims explicitly recite absence, the breadth of the claims in view of the indefinite article prior to nucleic acid sequence and the teachings of the specification being limited to detection of fragmented RNA by hybridization to a 25 nucleotide probe.  Thus the specification does not support the asserted construction of the claim as evidenced by the applicant deleted limitations to full-length sequences to address the 112(a) rejection to the specification not teaching detection of the full length sequence in the response of 7/20/2017.  Further the brief provides no arguments or evidence that detection of presence or absence GenBank accession AC113137.2 would not allow for detection of SEQ ID NO 2.  One of skill in the art would recognize the use of a probe of 492 nucleotides for detection of another sequence of 492 nucleotides even with 97.3% identity would be at least as specific as a 25 nucleotide probe to an undisclosed sequence.  
The brief continues by providing arguments with respect to the GenBank accession AC133480.2 with SEQ ID NO 3.  The brief is attempting to return to the argument the claim requires detection of sequences with 99% identity with the recited SEQ ID NO.  This argument is not persuasive as the claims explicitly recite absence, 
The brief on page 35 returns to the argument of the art does not demonstrate the recited SEQ ID NO are not diagnostic or correlated with of ovarian cancer.  This argument has been thoroughly reviewed but is not considered persuasive as the claims require no correlation.  Applicant deleted the correlation from the claim in the response of 4/16/2016 to overcome the 101 issues.    Further the claims specifically recite absence and thus inherently do not require a correlation.  
The brief in c on page 36 notes there is no known correlation between the recited SEQ ID NO and ovarian cancer.  This argument has been thoroughly reviewed but is not consider persuasive as the claims require no correlation (as applicant deleted the correlation in the response of 4/162016 to overcome the 101 rejection).  Further the claims are drawn to detection of the presence or absence.  Finally at best the specification provides an undisclosed portion of the recited SEQ ID NO is correlated 
The brief asserts there is no motivation as there is no correlation.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection states,  “The artisan would be motivated detect additional HERV sequences to provide more complete molecular analysis of the HERV and identify potential molecular targets as taught by Wang-Johanning.”  Further based on the argument there is no motivation to set forth in the exploratory experiments set forth in the instant specification.  However, the cited prior art (as conceded by the brief) demonstrates skilled artisan at the time of the invention were investigating the presence or absence of expression of HERV in cancer samples to characterize the samples and identify potential molecular targets.  
The brief in point 4, page 37 asserts the rejection has not established a valid reason (motivation) to combine the references.  The brief continues by arguing that one of skill in the art would not be motivated to detect HERV sequences in subjects suspected of having ovarian cancer.  This argument has been thoroughly reviewed but is not considered persuasive as the only teachings with respected of having ovarian cancer are subject’s undergoing a biopsy.  The specification on page 34 states, “By way of example, the biological sample may be derived from a biopsy of the ovary carried out beforehand in a patient suspected of suffering from ovarian cancer or may be derived 
The response continues by asserting, “any RNA transcripts or other expression products detected in the undiagnosed samples could not be reliably attributed to ovarian cancer, another disease or disorder, or a healthy patient. One could only hazard a guess as to whether RNA transcripts detected in such a sample could be correlated to ovarian cancer, another disease or disorder, or health. Without such a determination, detection of the recited RNA transcripts could hardly provide a more complete understanding or molecular analysis of ovarian cancer, let alone identify potential molecular markers or targets for ovarian cancer. Thus, detection of the RNA transcripts could hardly be useful for the scientific investigation purposes contemplated.”  This argument has been thoroughly reviewed but is not considered persuasive as the specification on page 34 states, “By way of example, the biological sample may be derived from a biopsy of the ovary carried out beforehand in a patient suspected of suffering from ovarian cancer or may be derived from a biopsy carried out on an organ other than the ovary in a patient presenting metastases.”  Thus a subject undergoing an ovary biopsy ( and thus the physician ordering or performing the biopsy) would want all possible information about the biopsied tissue including HERV expression patterns to 
The brief continues with allegations with respect to one of skill in the art not examining expression of the recited SEQ ID NO in subjects not diagnosed with ovarian cancer and no reasonable expectation of success.  This argument is not persuasive as the response has provided no evidence of an unexpected result.  The claims are written require detecting the presence or absence of a nucleotide sequence.  There is no evidence of unpredictability in nucleic acid hybridization.  Further there is no evidence one of skill in the art would not be interested in examining the molecular biology (or molecular basis) of abnormalities leading to a subject being suspected of having ovarian cancer, such that a biopsy is required.  
The brief reiterates the assertion there is no motivation to assay for the recited SEQ ID NO in ovarian cancer as there is no known correlation.  This argument has been thoroughly reviewed but is not considered persuasive as Gimenez , Kim, Herbst (APMIS),  Herbst (Virchows Arch ), Larsson , HU, Menendez, Wang-Johannig, McDonald (USPGPUB2006/0115806), Wang-Johanning (USPGPUB20090297530)   demonstrate the examination of HERV in samples of subjects with and without cancer was known at the time of filing of the claims to provide a better understanding of the cancer rendering obvious other underlying conditions lead a physician to suspect ovarian cancer.
The brief continues by asserting that the motivation is contrary to the fundamental principles of science research.  This argument has been thoroughly reviewed but is not considered persuasive as Gimenez , Kim, Herbst (APMIS),  Herbst 
The brief continues by alleging, again, there is no reasonable expectation of success.  This argument has been thoroughly reviewed but is not considered persuasive as the response has provided no evidence of unpredictability of the two active steps of the claim obtaining a sample and detecting the presence or absence of a nucleotide sequences.  The claim and specification provide no specific guidance on either step and thus rely on the prior art for enabling these steps.  Further there are few things as predictable in the biological sciences as hybridization of nucleic acids. Thus this is considered argument of counsel not substantiated by evidence. 
The brief concludes asserting rejection conflates the detection of the recited transcripts with the mere presence of HERV in genomic sequences.  This argument has been thoroughly reviewed but is not considered persuasive as Gimenez , Kim, Herbst (APMIS),  Herbst (Virchows Arch ), Larsson , HU, Menendez, Wang-Johannig, McDonald (USPGPUB2006/0115806), Wang-Johanning (USPGPUB20090297530)  identify HERV sequences in the genome and later detect transcripts.
The brief secondly asserts there is no reasonable expectation of success using known method such as PCR or hybridization probes to detect known sequences.  This argument has been thoroughly reviewed but is not considered persuasive as the claims 
The response continues by asserting, “Gimenez, Herbst 1, Herbst 2, Larsson, Hu, Menendez, McDonald, Wang-Johanning 1, Wang-Johanning 2 all sought to identify HERV sequences that were expressed in ovarian cancer by examining the transcriptome from ovarian tumor samples as compared to the transcriptome from normal ovarian samples.”  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require diagnosis.  However, specification on page 34 states, “By way of example, the biological sample may be derived from a biopsy of the ovary carried out beforehand in a patient suspected of suffering from ovarian cancer or may be derived from a biopsy carried out on an organ other than the ovary in a patient presenting metastases.”    Thus the ovary must have some abnormality to require an invasive procedure to require an ovary biopsy and thus better understanding of the condition or abnormality would be motivation enough.

The brief continues asserting that the teachings of Paces does not demonstrate that the SEQ ID NO were in the database.  This argument has been thoroughly reviewed but is not considered persuasive as Pace is being relied upon to demonstrate the level of interest in HERV in the human genome as the artisan would not spend time making a database to sequences it felt was irrelevant.  The art of Gimenez, Herbst 1, 
The rejection should be maintained as the brief does not address the detection of the absence in any arguments in spite of it being an explicit limitation of the claim.
Further the breadth of “a nucleic acid sequence” in view of the indefinite article encompasses fragments.  Further the applicants in response to a written description rejection addressing the application never detecting a full length sequence of any SEQ ID NO, let alone a SEQ ID NO with 99% identity applicant removed the limitation in the response of 7/20/2017.
Further the teachings of the specification are limited to detection of fragmented RNA hybridized to 25 nucleotide probes.  This does not support the breadth of the claims. 
Finally the teachings of the specification with respect to a patient suspected of having ovarian cancer are limited to subjects in which a biopsy is being done.  Thus the molecular examination of an ovary requiring an invasive procedure such as a biopsy would also warrant examination of the molecular biology of such a sample.
It is noted the brief contains no arguments to the dependent claims.  Thus all rejections should be maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Steven Pohnert/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
Conferees:

/BENNETT CELSA/
Primary Examiner, TC1600

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.